                IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                          1:18 CV 267 MR WCM

LONNIE B. BARBEE                       )
                                       )
           Plaintiff,                  )
                                       )
      v.                               )                  ORDER
                                       )
ISOTHERMAL COMMUNITY                   )
COLLEGE, RUSSELL WICKER,               )
DAVIR LIBERA, THAD HARRILL,            )
STEVE MATHENY, WALTER                  )
DALTON, and SALONIA THORN              )
                                       )
           Defendants.                 )
______________________________________ )


      This matter is before the Court on Defendants’ Motion for Sanctions for

Plaintiff’s Failure to Attend Mediation (the “Motion for Sanctions,” Doc. 29)

and Plaintiff’s Motion for Extension of Deadlines (the “Motion for Extension,”

Doc. 32).

I.    Relevant Background

      On July 3, 2019, a Pretrial Order and Case Management Plan was

entered setting, among other things, a trial date of September 8, 2020. Doc.

15. The pretrial deadlines were subsequently modified twice, as follows:




     Case 1:18-cv-00267-MR-WCM Document 33 Filed 05/20/20 Page 1 of 6
Deadline          Original           First Extension          Second Extension

Discovery         March 8, 2020      March 31, 2020           April 30, 2020

Mediation         March 22, 2020     April 15, 2020           May 8, 2020

Motions           April 8, 2020      April 30, 2020           May 15, 2020

See Docs. 15, 25, & 27.

      The Motion for Sanctions indicates that the parties agreed to conduct a

mediated settlement conference, via videoconference, on May 6, 2020.1 As

Plaintiff did not have access to a computer, Defendants arranged for him to use

a computer located at the LeGrand Center.

      On May 2, 2020, Plaintiff mailed a handwritten note to defense counsel’s

firm stating that Plaintiff would not be attending the mediation “due to the

Covid 19 outbreak” and that Plaintiff had put himself “in 14 day quarantine.”

(Doc 29-3).

      Defense counsel received Plaintiff’s handwritten note on May 4, 2020

and contacted Plaintiff by telephone, at which point Plaintiff voiced concerns

about appearing at the LeGrand Center for the purpose of joining the

videoconference. Defense counsel represents that Plaintiff stated he could

participate in mediation by telephone, and that the mediator was subsequently



1The parties previously participated in an unsuccessful mediation pursuant to the
pro se settlement assistance program. See Doc. 13.


                                        2

     Case 1:18-cv-00267-MR-WCM Document 33 Filed 05/20/20 Page 2 of 6
advised of these developments and contacted Plaintiff to arrange for him to

participate in that manner.2

      On May 6, 2020, Defendants appeared at mediation. Plaintiff, however,

did not appear. Specifically, Plaintiff did not answer his phone despite eight

attempts by the mediator to reach him.

      Finally, Defendants state that Plaintiff left a voicemail message for

defense counsel the next day stating that Plaintiff was “just not feeling well”

and didn’t “know what else to do,” and requesting that defense counsel

“maybe…advise me what to do.” Doc. 29-5, p. 4.

      Defendants ask that the Court consider the Motion for Sanctions “by

hearing or upon written response” from Plaintiff, and award sanctions to

Defendants, such as reasonable expenses and attorneys’ fees in connection

with the mediation and the Motion for Sanctions, an order striking Plaintiff’s

Complaint or dismissing this action, or any other appropriate relief. Doc. 29,

pp. 2-3.

      On May 14, 2020, and apparently in response to the Motion for

Sanctions, Plaintiff filed the Motion for Extension. See Doc. 32, ¶ 25. In that

Motion, Plaintiff requests “at least” a thirty-day extension of the (now expired)



2 In his Mediation Report, the mediator advises that he “contacted Mr. Barbee to
discuss the mediation process, and he had agreed that he would participate in the
mediated settlement conference by telephone rather than teleconference.” Doc. 28, p.
1.
                                         3

     Case 1:18-cv-00267-MR-WCM Document 33 Filed 05/20/20 Page 3 of 6
discovery, mediation, and dispositive motion deadlines and cites concerns

regarding COVID-19 in support of his request. See Doc. 32, ¶ 26. Plaintiff

contends that his health concerns prohibited his participation in the May 6,

2020 mediation. He does not directly deny that he had agreed to participate in

mediation by telephone but says he “is not in receipt of written communication

referencing any arrangement for mediation by telephone.” See Doc. 32, ¶ 9.3

Plaintiff further contends that he was surprised by both the filing of the Motion

for Sanctions and the Mediator’s Report. See Doc. 28. Finally, Plaintiff states

that he suffers from poor hearing and therefore requests an in-person

mediation because he “has difficulty following communications on the phone.”

Doc. 32, ¶ 24.

      Defendants have also filed a Motion for Summary Judgment, see Docs.

30 & 31, which is pending before the presiding District Judge, the Hon. Martin

Reidinger.




3 Plaintiff additionally states that “he does not yet fully understand Defendants’
responsibility to turn over discovery to pro se Plaintiff, and Defendants have not yet
provided pro se Plaintiff with any meaningful discovery.” Doc. 32, ¶ 22. It is not clear
whether Plaintiff issued written discovery requests to Defendants and in any event
Plaintiff did not file any discovery-related motions.

                                           4

      Case 1:18-cv-00267-MR-WCM Document 33 Filed 05/20/20 Page 4 of 6
II.   Discussion

      With regard to the Motion for Sanctions, this district has adopted the

Rules Governing Mediated Settlement Conferences in Superior Court Civil

Actions promulgated by the North Carolina Supreme Court. See Local Civil

Rule 16.3(b)(1). Section 7A-38.1(g) of the North Carolina General Statutes in

particular provides that any person who is required to attend a mediated

settlement conference and fails to do so without good cause “is subject to the

contempt powers of the court and monetary sanctions,” which may include the

payment of fines, attorneys’ fees, mediator fees, and the expenses incurred by

the other party attending the mediation. The statute further provides that “[i]f

the court imposes sanctions, it shall do so, after notice and a hearing….”

      Consequently, an in-person hearing on the Motion for Sanctions would

be justified. However, under the present circumstances, including the current

public health situation and the need for social distancing when possible and

the pending Motion for Summary Judgment, the undersigned finds that a

hearing on the Motion for Sanctions should be deferred pending resolution of

the Motion for Summary Judgment.4

      As for the Motion for Extension, Plaintiff, who is proceeding pro se, has



4Plaintiff is advised that he should respond to the Motion for Summary Judgment in
compliance with the local rules and any specific orders regarding the Motion for
Summary Judgment issued by the presiding District Judge.

                                        5

      Case 1:18-cv-00267-MR-WCM Document 33 Filed 05/20/20 Page 5 of 6
been advised previously about his responsibility for following the applicable

procedural rules and participating in this litigation. Although social distancing

measures and public health guidance related to COVID-19 can present

challenges to ordinary litigation procedures, discovery in this matter has been

open since the Pretrial Order and Case Management Plan was entered in July

2019. The pretrial deadlines have been extended twice and the parties were

advised that they should not expect requests for further extensions of the

pretrial deadlines to be allowed absent compelling circumstances. See Doc. 27,

p. 2. The undersigned does not find that such circumstances are presented here

or that additional extensions of the deadlines are otherwise warranted.

      IT IS THEREFORE ORDERED THAT:

      1. Consideration of Defendants’ Motion for Sanctions for Plaintiff’s

         Failure to Attend Mediation (Doc. 29) is DEFERRED pending

         resolution of the Motion for Summary Judgment.

      2. Plaintiff’s Motion for Extension of Deadlines (Doc. 32) is DENIED.



                                        Signed: May 20, 2020




                                       6

     Case 1:18-cv-00267-MR-WCM Document 33 Filed 05/20/20 Page 6 of 6
